Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202, 302, 548’, 612, 512, 506, 532, 522, 540, 550, 526, 536, 520’, 606, 616, and 616a.  
The drawings are objected to because the lead lines associated with reference character 538 are not directed to the edge in at least figures 8 and 10 as disclosed.  
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. MPEP 608.02 V. 	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110b” has been used to designate the outer surface, the inner surface, and an area within the sidewall.  
The drawings are objected to because the lead line associated with reference character 544’ is not directed to the receptacle in figure 9B as disclosed.  
The drawings are objected to because the lead line associated with reference character 520 is not directed to the peripheral edge in figure 9A as disclosed.  
The drawings are objected to because the lead line associated with reference character 516 is not directed to the top wall in at least figures 9A and 10 as disclosed.  
The drawings are objected to because the lead line associated with reference character 516’ is not directed to the top wall in figure 9B as disclosed.  
The drawings are objected to because reference character 112 is not directed to the top edge or upper rim in figure 3 as disclosed.  
The drawings are objected to because reference character 112 is not directed to the top edge or upper rim in figure 3 as disclosed.  
The drawings are objected to because reference character 114 is not directed to the opening in figure 3 as disclosed.  
The drawings are objected to because reference character 130a is not directed to the top horizontal edge in figure 3 as disclosed.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. At least figures 6A and 6B are not indicated on the view from which the section is cut by a broken line.  At least lines A-A and C-C do not properly indicate the plane upon which the sectional views of figures 2 and 8 are taken as neither line is through recess 122 or 522 respectively.  Figure 2 uses different hatching for sidewall 110 while figure 3 does not, even though both figures depict the same structure of figure 1A.  It is unclear if the sidewall 110 is a single piece or multiple pieces.  From figure 1A it appears that the sidewall 110 is a single piece.
The drawings are objected to as failing to comply with C.F.R 1.84(u) because the different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  MPEP 608.02 V.  See at least fig. 6A and 6B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both top wall and outer lid.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "116" and "116a" have both been used to designate outer lid.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 502’ and 614.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “116a” has been used to designate top wall and outer lid.
  The disclosure is objected to because reference character “516a” has been used to designate top wall and outer lid.
The disclosure is objected to because reference character “110” has been used to designate wall and sidewall.  
The disclosure is objected to because reference character “138” has been used to designate edge and bottom edge.  
The disclosure is objected to because reference character “610” has been used to designate wall and sidewall.  
The disclosure is objected to because of the following informalities: paragraph 0071 refers to sidewall 110 while discussing figures 9A and 9B which depict reference character 510..  
Appropriate correction is required.

Claim Objections
Claims 27 and 28 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 24 is objected to because of the following informalities:  “an internal space” should be corrected to “the internal space”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “an opening” should be corrected to “the opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-17 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it recites “a secondary wall” and “secondary walls”.  It is unclear if claim 1 requires a single secondary wall or a plurality of secondary walls.  The claim will be interpreted as the former.
The limitation of claims 13-14 of “the sidewall” is led to be indefinite as it is unclear if this refers to the sidewall of the cover or the sidewall of the body portion.  In light of the original disclosure and in order to apply art to the claims they will be interpreted as the latter.  Further clarification and or correction is required.
The limitation of claim 15 of “the sidewall” is led to be indefinite as it is unclear if this refers to the sidewall of the cover or the sidewall of the body portion.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the former.  Further clarification and or correction is required.
Claim 7 is led to be indefinite as it is unclear if “a portion of the primary wall” is a newly recited structure or refers to “a portion of the primary wall” of claim 1.  The claim will be interpreted as the latter, however further clarification and correction is required.
Claim 7 recites the limitation "the sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the cover sidewall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 9is a relative term which renders the claim indefinite. The term “flush” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation "the outer surface" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the cover sidewall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is led to be indefinite as it is unclear if the claim requires a plurality of secondary walls and a plurality of channels in addition to the secondary wall and channel of claim 1, resulting in at least three of each, or a total of a plurality of secondary walls and plurality of channels, resulting in at least two of each.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter.  Further clarification and or correction is required.
The limitation of claim 11 of “a plurality of secondary walls, each spaced inwardly from and at least partially surrounding a portion of the inner surface of the primary wall” is led to be indefinite.  It is unclear if each of the secondary walls partially surrounds a single portion of the inner surface of the primary wall or if each of the secondary walls partially surrounds respective portions of the inner surface of the primary wall.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter.  Further clarification and or correction is required.
The limitation of claim 13 that “a plurality of portions of the sidewall each comprise a gap extending along a length of the sidewall and between the inner and outer surfaces, such that each gap defines a channel running from an area proximate the upper rim to an area proximate the bottom wall and the outer surfaces of the plurality of portions or the sidewall flex relative to the inner surface of the sidewall upon application of the force thereto” is led to be indefinite.  When dependent on claim 3 it is unclear if claim 13 requires a plurality of gaps in addition to the gap of claim 3, resulting in at least three gaps, or a total of a plurality of gaps, resulting in at least two gaps.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter.  When dependent on claim 1 it is unclear if “the inner and outer surfaces” refer back to “an inner surface and an outer surface” of a primary wall, resulting in a gap in the primary wall, or to inner and outer surfaces of the sidewall resulting in a gap in the sidewall.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter.  Further when dependent on claim 1 it is unclear if claim 13 requires a plurality of gaps in addition to the channel of claim 1 or if the plurality of gaps includes the channel of claim 1.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter.  
The limitation of claim 14 that “the portions of the sidewall comprising a gap are spaced equidistant about a perimeter of the body portion” is led to be indefinite.  It is unclear if “a gap” is a newly recited structure or refers to the multiple gaps of claim 13.  In light of the original disclosure and in order to apply art to the claim it will be interpreted as if the gaps are spaced equidistant about a perimeter of the body portion.
Claims 24-26 are led to be indefinite because attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsall (US 20190239562).
Claim 18:  Beardsall discloses a snuff container 1 comprising: a base 2 (body portion) defining an internal space accessible via an opening, the base 2 (body portion) comprising a bottom wall 21 and a sidewall 22 extending upwardly from a peripheral edge of the bottom wall 21; and a first lid 4 (cover) configured to securely and removably engage the base 2 (body portion), the first lid 4 (cover) comprising: a top wall 41; a lid side wall 46 (outer sidewall) extending downwardly from a peripheral edge of the top wall 41; and an inner sidewall extending downwardly from the top wall 41 and spaced inwardly from the lid side wall 46 (outer sidewall), wherein the lid side wall 46 (outer sidewall) and inner sidewall define a receptacle configured to engage at least a portion of the sidewall 22 of the base 2 (body portion) via an interference fit (see annotated fig. 3 below and fig. 1).

    PNG
    media_image1.png
    272
    561
    media_image1.png
    Greyscale

Claim 20:  Beardsall discloses wherein the first lid 4 (cover) further comprises a plurality of buttresses spaced about an inner perimeter of the inner sidewall and indirectly coupled to the top wall 41 (see annotated fig. 7 below).

    PNG
    media_image2.png
    763
    405
    media_image2.png
    Greyscale

Claim 25:  Beardsall discloses a method for manufacturing a snuff container 1, comprising: providing a base 2 (body portion) defining an internal space accessible via an opening, the base 2 (body portion) comprising a bottom wall 21 and a sidewall 22 extending upwardly from a peripheral edge of the bottom wall; and providing a first lid 4 (cover) configured to securely and removably engage the base 2 (body portion) so as to cover the opening and enclose the internal space, the first lid 4 (cover) comprising: a top wall; a lid side wall 46 (outer sidewall) extending downwardly from a peripheral edge of the top wall 41; and an inner sidewall extending downwardly from the top wall 41 and spaced inwardly from the lid side wall 46 (outer sidewall), wherein the lid side wall 46 (outer sidewall) and inner sidewall define a receptacle configured to engage at least a portion the sidewall 22 of the base 2 (body portion) via an interference fit (see annotated fig. 3 below and fig. 1).

Claim(s) 3-6, 8, 17, 18, 22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelardi (US 20110204074).
Claim 3:  Gelardi discloses an outer casing body 100 (container) comprising: a first portion 104 (body portion) defining a cavity 102 (internal space) accessible via an opening, the first portion 104 (body portion) comprising a bottom wall and a sidewall extending upwardly from a peripheral edge of the bottom wall, the sidewall extending along a perimeter of the bottom wall and having an inner surface and an outer surface and an upper rim defining the opening, wherein a portion of the sidewall comprises a gap extending along a length of the sidewall and between the inner and outer surfaces, such that the gap defines a channel running from an area proximate the upper rim to an area proximate the peripheral edge of the bottom wall, such that the outer surface of the sidewall flexes relative to the inner surface of the sidewall upon application of a force thereto; and a second portion 106 (cover) configured to securely and removably engage the first portion 104 (body portion) (see annotated fig. 2A below).

    PNG
    media_image3.png
    408
    651
    media_image3.png
    Greyscale

Claim 4:  Gelardi discloses wherein the sidewall returns to an unflexed position after removal of the force (see annotated fig. 2A above).
Claim 5:  Gelardi discloses wherein the second portion 106 (cover) comprises: a top wall; and a sidewall extending downwardly from and about a peripheral edge of the top wall (see annotated fig. 2A above).
Claim 6:  Gelardi discloses wherein the sidewall of the second portion 106 (cover) engages with at least a portion of the sidewall of the first portion 104 (body portion) (see fig. 1A and annotated fig. 2A above).
Claim 8:  Gelardi discloses wherein the second portion 106 (cover) engages the first portion 104 (body portion) via an interference fit or a snap fit (see fig. 1A).
Claim 17:  Gelardi discloses wherein the second portion 106 (cover) comprises: a top wall; an outer sidewall extending downwardly from a peripheral edge of the top wall; and an inner sidewall extending downwardly from the top wall and spaced inwardly from the outer sidewall, wherein the outer and inner sidewalls define a receptacle configured to engage at least a portion the sidewall of the first portion 104 (body portion) via an interference fit (see fig. 1A and annotated fig. 2A above).
Claim 18:  Gelardi discloses an outer casing body 100 (container) comprising: a first portion 104 (body portion) defining a cavity 102 (internal space) accessible via an opening, the first portion 104 (body portion) comprising a bottom wall and a sidewall extending upwardly from a peripheral edge of the bottom wall; and a second portion 106 (cover) configured to securely and removably engage the first portion 104 (body portion), the second portion 106 (cover) comprising: a top wall; an outer sidewall extending downwardly from a peripheral edge of the top wall; and an inner sidewall extending downwardly from the top wall and spaced inwardly from the outer sidewall, wherein the outer and inner sidewalls define a receptacle configured to engage at least a portion of the sidewall of the first portion 104 (body portion) via an interference fit (see fig. 1A and annotated fig. 2A above).
Claim 22:  See claim 3 and 17 above.
Claim 24:  Gelardi discloses a method for manufacturing an outer casing body 100 (container), comprising: providing the first portion 104 (body portion) of claim 3 defining the cavity 102 (internal space) accessible via the opening; and providing a second portion 106 (cover) configured to engage the first portion 104 (body portion) so as to cover the opening and enclose the cavity 102 (internal space) (see fig. 1A and annotated fig. 2A above).
Claim 25:  Gelardi discloses a method for manufacturing an outer casing body 100 (container), comprising: providing the first portion 104 (body portion) defining an cavity 102 (internal space) accessible via an opening, the first portion 104 (body portion) comprising a bottom wall and a sidewall extending upwardly from a peripheral edge of the bottom wall; and providing a second portion 106 (cover) configured to securely and removably engage the first portion 104 (body portion) so as to cover the opening and enclose the cavity 102 (internal space), the second portion 106 (cover) comprising: a top wall; an outer sidewall extending downwardly from a peripheral edge of the top wall; and an inner sidewall extending downwardly from the top wall and spaced inwardly from the outer sidewall, wherein the outer and inner sidewalls define a receptacle configured to engage at least a portion the sidewall of the first portion 104 (body portion) via an interference fit (see fig. 1A and annotated fig. 2A above).
Claim 26:  Gelardi discloses wherein the second portion 106 (cover) comprises: a top wall; an outer sidewall extending downwardly from a peripheral edge of the top wall; and an inner sidewall extending downwardly from the top wall and spaced inwardly from the outer sidewall, wherein the outer and inner sidewalls define a receptacle configured to engage at least a portion the sidewall of the first portion 104 (body portion) via an interference fit (see fig. 1A and annotated fig. 2A above).

Claim(s) 3, 5, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straughan (US 20180319556).
Claim 18:  Straughan discloses a snuff container 101 comprising: a base part 102 (body portion) defining a storage compartment 115 (internal space) accessible via an opening, the base part 102 (body portion) comprising a bottom wall 105 and a sidewall 107 extending upwardly from a peripheral edge of the bottom wall 105; and a closure part 103 (cover) configured to securely and removably engage the base part 102 (body portion), the closure part 103 (cover) comprising: a top wall 110; an outer sidewall 112 extending downwardly from a peripheral edge of the top wall 110; and blocking members 150 (inner sidewall) extending downwardly from the top wall 110 and spaced inwardly from the outer sidewall 112, wherein the outer sidewall 112 and blocking members 150 (inner sidewall) define a receptacle configured to engage at least a portion of the sidewall 107 of the base part 102 (body portion) via an interference fit (see fig. 1, 3, and 7).
Claim 19:  Straughan discloses wherein the blocking members 150 (inner sidewall) comprises a plurality of blocking members 150 (non-contiguous segments) (see fig. 7).
Claim 3:  Straughan discloses a snuff container 101 comprising: a base part 102 (body portion) defining an internal space accessible via an opening, the base part 102 (body portion) comprising a bottom wall 105 and a sidewall, formed by compartment wall 117 and base side wall 107, extending upwardly from a peripheral edge of the bottom wall 105, the compartment wall 117 and base side wall 107 (sidewall) extending along a perimeter of the bottom wall 105 and having a compartment wall 117 (inner surface) and a base side wall 107 (outer surface) and an upper rim defining the opening, wherein a portion of the compartment wall 117 and base side wall 107 (sidewall) comprises a space 114 (gap) extending along a length of the compartment wall 117 and base side wall 107 (sidewall) and between the compartment wall 117 (inner surface) and base side wall 107 (outer surface), such that the space 114 (gap) defines a channel running from an area proximate the upper rim to an area proximate the peripheral edge of the bottom wall 105, such that a resiliently flexible tongue 133 of the base side wall 107 (outer surface) of the compartment wall 117 and base side wall 107 (sidewall) flexes relative to the compartment wall 117 (inner surface) of the compartment wall 117 and base side wall 107 (sidewall) upon application of a force thereto; and a closure part 103 (cover) configured to securely and removably engage the base part 102 (body portion) (see fig. 1, 3, and 6-7).
Claim 5:  Straughan discloses wherein the closure part 103 (cover) comprises: a top wall 110; and an outer sidewall 112 (sidewall) extending downwardly from and about a peripheral edge of the top wall 110 (see fig. 6).
Claim 15:  Straughan discloses wherein the closure part 103 (cover) further comprises blocking members 150 (inner ring) extending downwardly from the top wall 110 and spaced inwardly from the outer sidewall 112 (sidewall), wherein the closure part 103 (cover) is configured to provide an interference fit between the closure part 103 (cover) and the compartment wall 117 and base side wall 107 (sidewall) of the base part 102 (body portion) (see fig. 3).
Claim 16:  Straughan discloses wherein the blocking members 150 (inner ring) comprises blocking members 150 (plurality of non-contiguous segments) (see fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 17, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beardsall (US 20190239562) and further in view of Goulet (US 5411160).
Claim 1:  Beardsall discloses a snuff container 1 comprising: a base 2 (body portion) defining an internal space accessible via an opening, the base 2 (body portion) comprising a bottom wall 21 and a sidewall 22 extending upwardly from a peripheral edge of the bottom wall 21, wherein the sidewall 22 comprises: a primary wall extending along a perimeter of the bottom wall 21 and having an inner surface and an outer surface and an upper rim defining the opening, wherein the primary wall has at least one second section 24 extending over the height of the primary wall and presenting a reduced bending stiffness in a radial extension r; and a first lid 4 (cover) configured to securely and removably engage the base 2 (body portion), wherein the second section 24 pivots inwards upon application of a force in the r direction to expose a lid seat surface 43 of the first lid 4 (cover) (see fig. 2 and annotated fig. 1 below).
Beardsall does not disclose a secondary wall spaced inwardly from and at least partially surrounding a portion of the inner surface of the primary wall thereby defining a channel between the primary and secondary wall, wherein the secondary wall comprises a first vertical edge, a second vertical edge, a top horizontal edge, and a bottom horizontal edge and the secondary wall is coupled to the primary wall along the first and second vertical edges, thereby defining a top gap between the top horizontal edge of the secondary wall and the primary wall proximate the upper rim and a bottom gap between the bottom horizontal edge of the secondary wall and the primary wall proximate the peripheral edge of the bottom wall, such that a portion of the primary wall flexes relative to the secondary wall upon application of a force thereto.
Beardsall discloses a prior art snuff container 1 having all the recited structure, but which differs from the claimed device in that second section 24 pivots inwards instead of the sidewall comprising the claimed primary wall and secondary wall layout.  Goulet discloses a prior art closure 10 having a container 14 comprising a skirt 28 having an inner surface, an outer surface, and an area 32 which may be manually depressed as indicated by arrow 34 to depress inwardly with the upper edge of area 32 passing beneath lower edge 18 of a lid 12 allowing the lower edge 18 to be manually gripped and lifted in the direction of arrow 36 to remove the lid 12; and a secondary wall, formed by a portion of side wall 20 and two reinforcing ribs 30, spaced inwardly from, at least partially surrounding a portion of an inner surface of the skirt 28 and along the entire of the area 32 (portion) thereby defining a channel between the skirt 28 and secondary wall, wherein the secondary wall comprises a first vertical edge and a second vertical edge and the secondary wall is coupled to the skirt 28 along the first and second vertical edges, thereby defining a top gap between the secondary wall and the skirt 28 and a bottom gap between the secondary wall and the skirt 28, such that area 32 (portion) of the skirt 28 flexes relative to the secondary wall upon application of a force thereto (see fig. 2-3 and annotated fig. 1 below).  The substitution of one known element (pivoting second section 24 as shown in Beardsall) for another (inwardly flexible area 32 (portion) and secondary wall spaced inwardly from, at least partially surrounding, and along the entire of the area 32 (portion) thereby defining a channel between the area 32 (portion) and secondary wall as shown in Goulet) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the inwardly flexible area 32 (portion) and secondary wall in Goulet would have yielded predictable results, namely, a child-proof means in Beardsall to expose a lid seat surface 43 of the first lid 4 (cover).
As the secondary wall extends along the entire height of the area 32 (portion), the secondary wall of the combination extends along the entire height of the primary wall as the second section 24 extended over the entire height of the primary wall of Beardsall.  Therefore, the combination results in a secondary wall spaced inwardly from and at least partially surrounding a portion of the inner surface of the primary wall thereby defining a channel between the primary and secondary wall, wherein the secondary wall comprises a first vertical edge, a second vertical edge, a top horizontal edge, and a bottom horizontal edge and the secondary wall is coupled to the primary wall along the first and second vertical edges, thereby defining a top gap between the top horizontal edge of the secondary wall and the primary wall proximate the upper rim and a bottom gap between the bottom horizontal edge of the secondary wall and the primary wall proximate the peripheral edge of the bottom wall 21, such that area 32 (portion) of the primary wall flexes relative to the secondary wall upon application of a force thereto.

    PNG
    media_image4.png
    430
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    483
    media_image5.png
    Greyscale

Claim 2:  The combination discloses wherein the primary wall returns to an unflexed position after removal of the force (see fig. 2-3 ‘160).
Claim 5:  The combination discloses wherein the first lid 4 (cover) comprises: a top wall 41; and a lid side wall 46 (sidewall) extending downwardly from and about a peripheral edge of the top wall 41 (see fig. 6).
Claim 6:  The combination discloses wherein the lid side wall 46 (sidewall) of the first lid 4 (cover) engages with at least a portion of the sidewall 22 of the first portion 104 (body portion) (see fig. 6).
Claim 7:  The combination discloses wherein the first lid 4 (cover) is removable by flexing that area 32 (portion) of the primary wall aligning with the secondary wall inwardly to expose a lid seat surface 43 (edge) of a lid side wall 46 (sidewall) of the first lid 4 (cover) (see fig. 3 and fig. 2-3 ‘160).
Claim 8:  The combination discloses wherein the first lid 4 (cover) engages the first portion 104 (body portion) via an interference or a snap fit (see fig. 6).
Claim 9:  The combination discloses wherein an outer surface of the lid side wall 46 (cover sidewall) is configured to sit substantially flush with the outer surface of the sidewall 22 of the first portion 104 (body portion) when engaged (see fig. 3).
Claim 10:  The combination discloses wherein at least a portion of the lid side wall 46 (cover sidewall) and a portion of the body portion sidewall 22 abut when engaged (see fig. 3).
Claim 11:  The combination discloses the claimed invention except for wherein the sidewall of the body portion comprises a plurality of secondary walls, each spaced inwardly from and at least partially surrounding a portion of the inner surface of the primary wall, the secondary walls and the primary wall defining a plurality of channels therebetween, wherein each secondary wall comprises a first vertical edge, a second vertical edge, a top horizontal edge, and a bottom horizontal edge and each secondary wall is coupled to the primary wall along their respective first and second vertical edges, thereby defining top gaps between the top horizontal edges of the secondary walls and the primary wall proximate the upper rim and bottom gaps between the bottom horizontal edges of the secondary walls and the primary wall proximate the peripheral edge of the bottom wall, such that the portions of the primary wall flex relative to the plurality of secondary walls upon application of the force thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a plurality of secondary walls each spaced inwardly from and at least partially surrounding a portion of the inner surface of the primary wall resulting in a plurality of channels, top gaps, and bottom gaps, as it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
Claim 12:  The combination discloses the claimed invention except for the secondary walls being spaced equidistant about a perimeter of the body portion.
When spacing secondary walls about a perimeter of the first portion 104 (body portion) there are two identified, predictable solutions.  One being equidistant spacing and the other being non-equidistant spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the secondary walls be spaced equidistant about a perimeter of the first portion 104 (body portion), as it would have been obvious to try the first identified predictable solution with a reasonable expectation of success.  It is further noted that no criticality has been established for the spacing of the secondary walls.
Claim 15:  The combination discloses wherein the first lid 4 (cover) further comprises an inner ring extending downwardly from the top wall 41 and spaced inwardly from the lid side wall 46 (sidewall), wherein the first lid 4 (cover) is configured to provide an interference fit between the first lid 4 (cover) and the sidewall 22 of the first portion 104 (body portion) (see annotated fig. 3 below).

    PNG
    media_image6.png
    252
    529
    media_image6.png
    Greyscale

Claim 17:  The combination discloses wherein the first lid 4 (cover) comprises: a top wall 41; a lid side wall 46 (outer sidewall) extending downwardly from a peripheral edge of the top wall 41; and an inner sidewall extending downwardly from the top wall 41 and spaced inwardly from the lid side wall 46 (outer sidewall), wherein the lid side wall 46 (outer sidewall) and inner sidewall define a receptacle configured to engage at least a portion the sidewall 22 of the first portion 104 (body portion) via an interference fit (see first annotated fig. 3 above).
Claim 24:  The combination discloses a method for manufacturing a snuff container 1, comprising: providing the first portion 104 (body portion) of claim 1 defining the internal space accessible via the opening; and providing a first lid 4 (cover) configured to engage the first portion 104 (body portion) so as to cover the opening and enclose the internal space (see rejection of claim 1 and figure 2).
Claim 26:  The combination discloses wherein the first lid 4 (cover) comprises: a top wall 41; a lid side wall 46 (outer sidewall) extending downwardly from a peripheral edge of the top wall 41; and an inner sidewall extending downwardly from the top wall 41 and spaced inwardly from the lid side wall 46 (outer sidewall), wherein the lid side wall 46 (outer sidewall) and inner sidewall define a receptacle configured to engage at least a portion the sidewall 22 of the first portion 104 (body portion) via an interference fit (see first annotated fig. 3 above).
Claim 3:  Beardsall discloses a snuff container 1 comprising: a base 2 (body portion) defining an internal space accessible via an opening, the base 2 (body portion) comprising a bottom wall 21 and a sidewall 22 extending upwardly from a peripheral edge of the bottom wall 21, the sidewall 22 extending along a perimeter of the bottom wall 21 and having an inner surface and an outer surface and an upper rim defining the opening, wherein the sidewall 22 has at least one second section 24 extending over the height of the sidewall 22 presenting a reduced bending stiffness in a radial extension r; and a first lid 4 (cover) configured to securely and removably engage the base 2 (body portion), wherein the second section 24 pivots inwards upon application of a force in the r direction to expose a lid seat surface 43 of the first lid 4 (cover) (see fig. 1-2).
Beardsall does not disclose wherein a portion of the sidewall comprises a gap extending along a length of the sidewall and between the inner and outer surfaces, such that the gap defines a channel running from an area proximate the upper rim to an area proximate the peripheral edge of the bottom wall, such that the outer surface of the sidewall flexes relative to the inner surface of the sidewall upon application of a force thereto.
Beardsall discloses a prior art snuff container 1 having all the recited structure, but which differs from the claimed device in that second section 24 pivots inwards instead of the claimed portion of the sidewall layout comprising a gap.  Goulet discloses a prior art closure 10 having a container 14 comprising a sidewall, formed by the skirt 28, two reinforcing ribs 30 bounding the area 32, and side wall 20 bound by these two ribs 30, having an inner surface and an outer surface, wherein a portion of the sidewall comprises a gap extending along a length of the sidewall and between the inner and outer surfaces, such that the gap defines a channel running along the entire height of the skirt 28, such that the outer surface of the sidewall flexes relative to the inner surface of the sidewall upon application of a force thereto (see fig. 2-3 and annotated fig. 1 below).  The substitution of one known element (pivoting second section 24 as shown in Beardsall) for another (portion of sidewall comprising a gap as shown in Goulet) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the portion of sidewall comprising a gap in Goulet would have yielded predictable results, namely, a child-proof means in Beardsall to expose a lid seat surface 43 of the first lid 4 (cover).
As the second section 24 extended over the entire height of the sidewall 22 of Beardsall the portion of sidewall comprising a gap of the combination extends along the entire height of the sidewall 22 of the combination.  Therefore, the combination results in the portion of the sidewall 22 comprises the gap extending along the length of the sidewall 22 and between the inner and outer surfaces, such that the gap defines a channel running from an area proximate the upper rim to an area proximate the peripheral edge of the bottom wall 21, such that the outer surface of the sidewall 22 flexes relative to the inner surface of the sidewall 22 upon application of a force thereto.

    PNG
    media_image7.png
    372
    462
    media_image7.png
    Greyscale

Claim 4:  The combination discloses wherein the sidewall 22 returns to an unflexed position after removal of the force (see fig. 2-3 ‘160).
Claim 13:  The combination discloses the claimed invention except wherein a plurality of portions of the sidewall each comprise a gap extending along a length of the sidewall and between the inner and outer surfaces, such that each gap defines a channel running from an area proximate the upper rim to an area proximate the bottom wall and the outer surfaces of the plurality of portions of the sidewall flex relative to the inner surface of the sidewall upon application of the force thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the sidewall 22 with a plurality of portions each comprising a gap extending along a length of the sidewall 22 and between the inner and outer surfaces such that each gap defines a channel running from an area proximate the upper rim to an area proximate the bottom wall 21 and the outer surfaces of the plurality of portions of the sidewall 22 flex relative to the inner surface of the sidewall 22upon application of the force thereto, as it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
Claim 14:  The combination discloses the claimed invention except for the portions of the sidewall comprising a gap being spaced equidistant about a perimeter of the body portion.
When spacing portions of the sidewall comprising a gap about a perimeter of the first portion 104 (body portion) there are two identified, predictable solutions.  One being equidistant spacing and the other being non-equidistant spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the portions of the sidewall 22 comprising the gaps be spaced equidistant about a perimeter of the first portion 104 (body portion), as it would have been obvious to try the first identified predictable solution with a reasonable expectation of success.  It is further noted that no criticality has been established for the spacing of the portions of the sidewall comprising gaps.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beardsall (US 20190239562) as applied to claim 18 above, and further in view of Goulet (US 5411160).
Claim 22:  See rejection of claims 3 and 17 above.
Claim 23:  See rejection of claims 1 and 17 above.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beardsall (US 20190239562).
Claim 21:  The combination discloses the claimed invention except for the buttresses being spaced equidistant about the inner perimeter of the inner sidewall.
When spacing buttresses about the inner perimeter of the inner sidewall there are two identified, predictable solutions.  One being equidistant spacing and the other being non-equidistant spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the buttresses be spaced equidistant about the inner perimeter of the inner sidewall, as it would have been obvious to try the first identified predictable solution with a reasonable expectation of success.  It is further noted that no criticality has been established for the spacing of the buttresses.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17 when dependent on 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17 when dependent on 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  While claim 22 does not include the recitation of the “sidewall extending along a perimeter of the bottom wall”, both 22 and 3 include “a sidewall extending upwardly from a peripheral edge of the bottom wall” which the missing recitation of claim 22 does not distinguish from.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5862935, US 20210300640, US 20190047755, and US 4890742 are considered pertinent to flexible sidewalls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736